Name: Council Regulation (EC) No 915/94 of 22 April 1994 amending and completing Regulation (EC) No 3637/93 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: wood industry;  international trade;  tariff policy;  fisheries;  plant product;  iron, steel and other metal industries
 Date Published: nan

 No L 106/ 127. 4. 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 915/94 of 22 April 1994 amending and completing Regulation (EC) No 3637/93 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Regulation (EC) No 532/94 of 7 March 1994 extending the measures taken under the agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 (2) ; whereas therefore Regulation (EC) No 3637/93 should now be completed, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Whereas at thje time of the adoption of Regulation (EC) No 3637/93 ('), the conditions for the renewal of a part of the Community tariff quota for certain types of plywood and of the Community tariff quota for certain dried onions were not met ; whereas the Council reserved the right to complete the abovementioned Regulation at the appropriate time ; whereas the conditions have been fulfilled in the meantime with the adoption of Council Article 1 The table contained in Article 1 of Regulation (EC) No 3637/93 shall be replaced by the following table : 'Order No CN code (a) Description Quota period Quota volume Rate of duty (%) 09.0006 0302 40 90 Herring, subject to compliance with the From 16 June 1994 34 000 tonnes 0 0303 50 90 reference prices to 1 4 February 1 995 0304 10 93 ex 0304 10 98 0304 90 25 09.0007 ex 0305 51 10 Cod of the species Gadus morbus or From 1 January to 25 000 tonnes 0 ex 0305 51 90 Gadus ogac and fish of the species Bore- 31 December 1994 0305 59 1 1 ogadus saida, dried, salted or in brine, 0305 59 19 whole, headless or in pieces ex 0305 62 00 0305 69 10 09.0009 ex 0302 69 65 Silver hake (Merluccius bilinearis), fresh, From 1 January to 2 000 tonnes 8 ex 0303 78 10 chilled or frozen 31 December 1994 ex 0304 90 47 09.0011 ex 0304 20 29 Frozen cod fillets (Gadus morhua) From 1 January to 10 000 tonnes 8 31 December 1994 (2) OJ No L 68, 11 . 3 . 1994, p. 1 .(') OJ No L 334, 31 . 12. 1993, p . 13 . No L 106/2 Official Journal of the European Communities 27. 4. 94 Order No CN code (a) Description Quota period Quota volume Rate of duty (%) 09.0013 ex 4412 19 00 Plywood of coniferous species, without the From 1 January to 650 000 m ' 0 ex 4412 99 90 addition of other substances : 31 December 1994  of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  sanded, and of a thickness greater than 18,5 mm 09.0015 4801 00 10 Newsprint (') : From 1 January to 09.0017 31 December 1994  from Canada 600 000 tonnes 0  from other third countries 50 000 tonnes 0 09.0019 7202 21 10 Ferro-silicon From 1 January to 12 600 tonnes 0 7202 21 90 31 December 1994 7202 29 00 09.0021 7202 30 00 Ferro-silico manganese From 1 January to 18 550 tonnes 0 31 December 1994 09.0023 ex 7202 49 10 Ferro-chromium containing not more than From 1 January to 2 950 tonnes 0 ex 7202 49 50 0,10 % by weight of carbon and more than 31 December 1994 30 % but not more than 90 % of chro ­ mium (super-refined ferro-chronium) 09.0035 0712 20 00 Dried onions, whole cut, sliced, broken or From 1 January to 12 000 tonnes 10 in powder, but not further prepared 31 December 1994 09.0039 0805 30 10 Lemons (Citrus limon, Citrus limonum) From 15 January to 10 000 tonnes 6 14 June 1994 09.0041 0802 1 1 90 Almonds, whether or not shelled, other From 1 January to 45 000 tonnes 2 0802 12 90 than bitter almonds 31 December 1994 (a) See Taric codes annexed. (') Entry under this subheading is subject to conditions determined by the relevant Community provisions.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 April 1994. For the Council The President C. SIMITIS